FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/08/2020 has been entered. Claims 1-20 are currently pending in the application.  Claims 15-20 were previously withdrawn from consideration.  Claims 1-14 are hereby examined on the merits.  Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/08/2020.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 2, “the controller is configure to” should be revised to: -- the controller is configured to--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lents (US 2018/0002025, cited in the 08/22/2018 IDS) in view of Svensson (EP 2,006,496).
Regarding independent claim 1, Lents discloses a hybrid gas turbine engine system 20 of a hybrid electric aircraft (Para. 0001, “The present disclosure relates generally to hybrid gas turbine electric engines, and more specifically to an aircraft including a hybrid gas turbine electric engine and operations of that aircraft during taxiing”), the hybrid gas turbine engine system comprising: 
a gas turbine engine 20 (Para. 0029, “The gas turbine engine 20 is disclosed herein as a two-spool turbofan that generally incorporates a fan section 22, a compressor section 24, a combustor section 26 and a turbine section 28.”, Lents Fig. 1); 
an electric motor 70 (Para. 0034, “an electric motor/generator 70 is incorporated into the engine 20 and is capable of generating rotational power using electricity provided by an electric energy source”) operable to perform an electric taxiing of the hybrid electric aircraft (Para. 0038, “the turbine portions of the engine 20 are not utilized while the aircraft is taxing out to a take-off position, or taxiing in to a parked position. Instead, the energy storage component 72 provides an electric output to the motor/generator 70, thereby driving the low speed spool 30 to rotate. Rotation of the low speed spool 30 drives the fan 42 to rotate, and generates sufficient thrust to taxi the aircraft either to a take-off position (during taxi out) or to a parked position (during taxi in)”; Para. 0043, “The taxiing is achieved exclusively using electrical power from the energy storage component 72, 172, subject to the warm-up constraints discussed above”); and 
a controller 176 (Para. 0042) configured to: 
prevent commanding of fuel flow to the gas turbine engine 20 during at least a portion of the electric taxiing (Para. 0038, “In order to further reduce fuel utilization, and increase efficiency of the aircraft including the engine 20, the turbine portions of the engine 20 are not utilized while the aircraft is taxing out to a take-off position, or taxiing in to a parked position…In order to increase the efficiency of the motor/generator 70, in some examples, a physically barrier is placed in the primary flowpath, thereby preventing airflow into the core during taxiing operations. By way of example, the physical barrier can be an iris that is closed during taxiing”; a command for fuel flow would naturally be prevented when the gas turbine 20 of the hybrid engine system is not being used and the primary gas turbine flowpath is closed off; in the embodiment of Lents Fig. 2, “During a taxi-out operation, or a taxi-in operation, the motor/generator 170 is not provided any power, and the engine 120 is not operated. Instead, electrical power is provided to the traction drives 112, which provide rotation to the landing gears wheels 114 or landing gear transmission, and allow the aircraft to properly taxi”); 
monitor for a powered warm-up request during the electric taxiing (Para. 0038, 0042; the powered warm-up time is initialized between the electric taxiing and take-off, which makes implicit a “monitoring” for such a request for the warm-up state); 
initiate a powered warm-up state of the gas turbine engine based on detecting the powered warm-up request (Para. 0038, “Rotation of the low speed spool 30 drives the fan 42 to rotate, and generates sufficient thrust to taxi the aircraft either to a take-off position (during taxi out) or to a parked position (during taxi in). It is understood that in practical examples the engine requires warm up time, so electric taxi out will end prior to take-off, with the delay between end of electric taxi out and take off being approximately the same as an engine warm up time”);
Initially a controller places the engine in a taxi out mode, and the aircraft taxis out to a take-off position in a " taxi out" step 210. The taxiing is achieved exclusively using electrical power from the energy storage component 72, 172, subject to the warm-up constraints discussed above”; as the gas turbine engine 20 is initialized, heat would naturally be added to the components of the gas turbine as the engine transitions to a take-off ready state); and 
transition the gas turbine engine from the powered warm-up state to the takeoff power state after reaching a target temperature of the one or more components in the powered warm-up state (Para. 0044, “Once at the initial take-off position, the controller transitions the engine 20 to a take-off/climb out mode in a "take-off/climb out" step 220”).
	Lents fails to explicitly disclose the controller configured to transition the gas turbine engine from the powered warm-up state to the takeoff power state after reaching a target temperature of the one or more components in the powered warm-up state.
 	Svensson teaches a gas turbine start up method that includes monitoring for a powered warm-up request, and controlling the gas turbine engine in a powered warm-up state D (Svensson Fig. 2) to add heat to one or more components of the gas turbine engine (Para. 0012-13, “Experiments and investigations revealed that one optimal position for such a temperature measurement can be located at an inner casing of a compressor of the gas turbine and/or a bearing support for a bearing of a rotor of a compressor of the gas turbine or in the gas turbine downstream the compressor. If downstream the compressor bearing a support for a rotor bearing is provided, which is commonly called strut, this component is an ideal position for a temperature measurement respectively thermocouple”) prior to transitioning to a take-off power state (i.e. a “nominal speed (n)”), and transitioning to the take-off power state after reaching a target temperature (a “first temperature limit (TL)” being exceeded) in the powered warm-up state D (Abstract, Svensson Fig. 2, Para. 0007, 0013, “In an optimized start up procedure according to the invention the duration of the warm up phase depends on the temperature of the critical component monitored. The warm up phase ends, when the measured temperature exceeds a first temperature limit, which is above a critical temperature.”; Para. 0016, “The acceleration phase C is started after the warm up phase D as soon as the last critical component has reached a sufficient a temperature level.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the controller of Lents, the step of transitioning the gas turbine engine from the powered warm-up state to the takeoff power state after reaching a target temperature of the one or more components in the powered warm-up state, as taught by Svensson, in order to provide a warm-up state prior to acceleration to take-off power that would allow structural components of the gas turbine engine to reach an optimal temperature that would minimize excessive clearances between components due to thermal expansion caused by non-uniform temperatures within the engine, and also raise component temperatures above a “ductile to brittle transition temperature” (Svensson Para. 0002-0003, 0012-13).  Lents already discloses a powered warm-up state between the electric taxiing and the take-off power state (Lents Para. 0038, 0043), and one skilled in the art would have known to incorporate some form of temperature monitoring to control the duration of the powered warm-up state (as taught by 
Regarding claim 3, Lents in view of Svensson teaches the hybrid gas turbine engine system of claim 1 thus far, and Lents further teaches wherein the gas turbine engine 20 comprises a low speed spool 30 and a high speed spool 32 (Lents Fig. 1, Para. 0030).
Regarding claim 5, Lents in view of Svensson teaches the hybrid gas turbine engine system of claim 5 thus far, but fails to teach wherein the controller is configured to motor the high speed spool with a sub-idle fuel flow in the powered warm-up state.
Svensson teaches a powered warm-up state D wherein the gas turbine engine is motored at a low engine speed (Svensson Fig. 2, less than 30% of the nominal speed of the engine following ignition of the gas turbine) during the powered warm-up state (Svensson Fig. 2, Para. 0015-0016).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated motoring the high speed spool at a low engine speed (by using combustion gas expansion in the gas turbine; the low engine speed shown would result in a fuel flow that is sub-idle) during the powered warm-up state, in order to generate sufficient heat to warm up the gas turbine engine components, thereby reducing risk of engine components rubbing while keeping vibrations below a resonance frequency (Svensson Para. 0015-16).	
Regarding claim 6, Lents in view of Svensson teaches the hybrid gas turbine engine system of claim 3 thus far, and Lents further teaches: 
a generator 70 (“electric motor/generator”, Para. 0034) operably coupled to the low speed spool 30 of the gas turbine engine 20 (Para. 0034, Lents Fig. 1), and the controller is configured to operate the gas turbine engine 20 with a higher engine power setting above idle to higher engine power setting above idle” to take-off power, during which an idle-level of thrust will have been produced as the thrust generated increases; Para. 0044, “Once at the initial take-off position, the controller transitions the engine 20 to a take-off/climb out mode in a "take-off/climb out" step 220. During take-off and climb out, the engine 20 is operated at peak efficiency”).
Regarding claim 7, Lents in view of Svensson teaches the hybrid gas turbine engine system of claim 6 thus far, and Lents further teaches wherein the generator 70 is a motor-generator operable in a generator mode to charge a battery system 72 (Para. 0034, “In some examples, a motor/generator can be utilized as a motor/generator 70 and electric energy can be generated by rotational energy from the low speed spool 30. In such an example, the electric energy can be provided to an energy storage system 72 connected to the motor/generator 70 via an electrical connection 74”, Lents Fig. 1) and in a motor mode to provide supplemental rotation force to the gas turbine engine 20 (Para. 0036-38, “an electric motor/generator 70 is incorporated into the engine 20 and is capable of generating rotational power using electricity provided by an electric energy source”).
Regarding claim 8, Lents in view of Svensson teaches the hybrid gas turbine engine system of claim 6 thus far, and Lents further teaches, wherein the generator is configured to provide power for motoring the high speed spool 32 and/or charging a battery system 72 (Para. 0034, the generator 70 charges the battery system 72).

Claims 2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lents in view of Svensson, further in view of Mackin (US 2019/0322379, cited in the 07/08/2020 Office Action).
Regarding claim 2, Lents in view of Svensson teaches the hybrid gas turbine engine system of claim 1, but fails to teach the engine comprising one or more electric heaters, wherein the controller is configured to power the one or more electric heaters in the powered warm-up state.
Mackin teaches a hybrid gas turbine engine system comprising one or more electric heaters, wherein the controller is configured to power the one or more electric heaters in a powered warm-up state to heat up engine oil and a core damper (Para. 0025, “a separate heater (e.g., an electric heating element) may be used to heat the core damper and/or the oil to prevent freezing”; Para. 0086, “instead of starting the engine, the damper 900 remains in the closed state and a starter or auxiliary motor can be used to rotate the spool(s) (e.g., the first drive shaft 418) of the gas turbine engine 402, which helps circulate oil to keep the engine warm. Additionally or alternatively, a separate heater (e.g., an electric heater) can be provided to heat the oil and/or the damper”, an electric heater can be provided for keeping the gas turbine engine oil warm when the electric motor is being used while the gas turbine engine is not; Para. 0099, “the controller 902 may operate an electric heater to keep the oil and/or the damper warm”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the electric heater of Mackin to the engine of Lents in view of Svensson, in order to provide the engine with heating elements that can be utilized to pre-heat or keep warm engine oil (Mackin Para. 0025, 0086).  Lents already teaches a warm-up period for the hybrid gas turbine engine, as well as a “damper” used to close off the core 
Regarding claim 9, Lents in view of Svensson teaches the hybrid gas turbine engine system of claim 1 thus far, and Lents further teaches wherein the gas turbine engine 20 comprises a compressor 24 and a plurality of vanes (Para. 0009, 0038, a “variable geometry splitter” or “iris”).
Lents in view of Svensson thus far fails to teach wherein a combination of vane positions and power setting of the gas turbine engine is configured to reduce a compressor efficiency of the gas turbine engine to increase temperature at or below idle thrust in the powered warm-up state.
Mackin discloses a gas turbine engine 20 that comprises a compressor and a plurality of vanes 900 (a damper comprising a plurality of rotatable vanes 1104 located at the inlet of the engine), wherein a combination of vane positions (Mackin Fig. 9, 11A, 11B, Para. 0077-0078) and power setting of the gas turbine engine is configured to reduce a compressor efficiency of the gas turbine engine to increase temperature at or below idle thrust in the powered warm-up state [functional language] (Para. 0024, 0077-78, 0085, “the damper 900 can be moved to a partially open state, which is between the closed state and the open state. For example, in some instances, the gas turbine engine 402 may not be completely turned off while in the second mode of operation…Operating the gas turbine engine 402, even at idle, can help decrease ice buildup on the hybrid propulsion engine 400 (including the damper 900) by circulating oil through the gas turbine engine 402. With the gas turbine engine 402 running, the oil in in the gas turbine engine 402 continues to circulate, which keeps the oil warm and, thus, helps keep the components of the gas turbines engine 402 and/or the damper 900 warm”; the hybrid gas turbine engine system of Mackin is capable of performing the recited functional language; the claimed invention does not differ from the prior art in any physical structural manner, since the claim does not require the controller being configured to move the plurality of vanes into a combination of vane positions; nonetheless, Mackin teaches controlling the plurality of vanes in combination with gas turbine engine power settings during a warm-up phase to warm up the engine, Para. 0085-86).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the plurality of vanes having a combination of vane positions and power settings of the gas turbine engine being configured to reduce a compressor efficiency to increase temperature of the one or more components of the gas turbine engine at or below idle thrust during the powered warm-up state, as taught by Mackin, into the system of Lents in view of Svensson, in order to provide a powered warm-up phase that permits the gas turbine to generate enough heat to warm-up the engine while also maintaining a low idle power level, permitting only some airflow to enter the core flowpath to enable a low level of operation (Mackin Para. 0085).  Lents already teaches use of a “damper”/barrier/plurality of vanes to selectively open/close the core flowpath of the gas turbine engine, and Mackin’s teaching provides a plurality of vane positions used in combination with selective gas turbine power levels to achieve a powered warm-up state that keeps the engine running at low speeds.  Keeping the engine running in the powered warm-up state also permits the gas turbine “to be used for powering one or more systems of the aircraft, such as for providing air to the cabin (e.g., via an environmental control system (ECS), for producing electrical power (e.g., for charging the battery 214 (FIG. 2)), for producing hydraulic pressure, etc.” (Mackin Para. 0035).

Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lents in view of Svensson, further in view of Burns (US 2012/0216549, cited in the 07/08/2020 Office Action).
Regarding independent claim 10, Lents discloses a propulsion system for a hybrid electric aircraft (Para. 0001, “The present disclosure relates generally to hybrid gas turbine electric engines, and more specifically to an aircraft including a hybrid gas turbine electric engine and operations of that aircraft during taxiing”), the propulsion system comprising: 
a gas turbine engine 20 (Para. 0029, “The gas turbine engine 20 is disclosed herein as a two-spool turbofan that generally incorporates a fan section 22, a compressor section 24, a combustor section 26 and a turbine section 28.”, Lents Fig. 1) comprising a low speed spool 30, a high speed spool 32, and a combustor 56 (Lents Fig. 1); 
an electric motor 70 (Para. 0034, “an electric motor/generator 70 is incorporated into the engine 20 and is capable of generating rotational power using electricity provided by an electric energy source”) operable to perform an electric taxiing of the hybrid electric aircraft (Para. 0038, “the turbine portions of the engine 20 are not utilized while the aircraft is taxing out to a take-off position, or taxiing in to a parked position. Instead, the energy storage component 72 provides an electric output to the motor/generator 70, thereby driving the low speed spool 30 to rotate. Rotation of the low speed spool 30 drives the fan 42 to rotate, and generates sufficient thrust to taxi the aircraft either to a take-off position (during taxi out) or to a parked position (during taxi in).”; Para. 0043, “The taxiing is achieved exclusively using electrical power from the energy storage component 72, 172, subject to the warm-up constraints discussed above”); and 
a controller 176 (Para. 0042) configured to: 
prevent commanding of fuel flow to the gas turbine engine 20 during at least a portion of the electric taxiing (Para. 0038, “In order to further reduce fuel utilization, and increase efficiency of the aircraft including the engine 20, the turbine portions of the engine 20 are not utilized while the aircraft is taxing out to a take-off position, or taxiing in to a parked position…In order to increase the efficiency of the motor/generator 70, in some examples, a physically barrier is placed in the primary flowpath, thereby preventing airflow into the core during taxiing operations. By way of example, the physical barrier can be an iris that is closed during taxiing”; a command for fuel flow would naturally be prevented when the gas turbine 20 of the hybrid engine system is not being used and the primary gas turbine flowpath is closed off; in the embodiment of Lents Fig. 2, “During a taxi-out operation, or a taxi-in operation, the motor/generator 170 is not provided any power, and the engine 120 is not operated. Instead, electrical power is provided to the traction drives 112, which provide rotation to the landing gears wheels 114 or landing gear transmission, and allow the aircraft to properly taxi”); 
monitor for a powered warm-up request during the electric taxiing (Para. 0038, 0042; the powered warm-up time is initialized between the electric taxiing and take-off, which makes implicit a “monitoring” for such a request for the warm-up state); 
initiate a powered warm-up state of the gas turbine engine based on detecting the powered warm-up request (Para. 0038, “Rotation of the low speed spool 30 drives the fan 42 to rotate, and generates sufficient thrust to taxi the aircraft either to a take-off position (during taxi out) or to a parked position (during taxi in). It is understood that in practical examples the engine requires warm up time, so electric taxi out will end prior to take-off, with the delay between end of electric taxi out and take off being approximately the same as an engine warm up time”);
control the hybrid gas turbine engine system in the powered warm-up state to add heat to one or more components of the gas turbine engine prior to transitioning to a takeoff power state (Para. 0043, “Initially a controller places the engine in a taxi out mode, and the aircraft taxis out to a take-off position in a " taxi out" step 210. The taxiing is achieved exclusively using electrical power from the energy storage component 72, 172, subject to the warm-up constraints discussed above”; as the gas turbine engine 20 is initialized, heat would naturally be added to the components of the gas turbine as the engine transitions to a take-off ready state); and 
transition the gas turbine engine from the powered warm-up state to the takeoff power state after reaching a target temperature of the one or more components in the powered warm-up state (Para. 0044, “Once at the initial take-off position, the controller transitions the engine 20 to a take-off/climb out mode in a "take-off/climb out" step 220”).
	Lents fails to explicitly disclose an electric motor operable coupled to the high speed spool, and the controller configured to transition the gas turbine engine from the powered warm-up state to the takeoff power state after reaching a target temperature of the one or more components in the powered warm-up state.
 	Svensson teaches a gas turbine start up method that includes monitoring for a powered warm-up request, and controlling the gas turbine engine in a powered warm-up state D Experiments and investigations revealed that one optimal position for such a temperature measurement can be located at an inner casing of a compressor of the gas turbine and/or a bearing support for a bearing of a rotor of a compressor of the gas turbine or in the gas turbine downstream the compressor. If downstream the compressor bearing a support for a rotor bearing is provided, which is commonly called strut, this component is an ideal position for a temperature measurement respectively thermocouple”) prior to transitioning to a take-off power state (i.e. a “nominal speed (n)”), and transitioning to the take-off power state after reaching a target temperature (a “first temperature limit (TL)” being exceeded) in the powered warm-up state D (Abstract, Svensson Fig. 2, Para. 0007, 0013, “In an optimized start up procedure according to the invention the duration of the warm up phase depends on the temperature of the critical component monitored. The warm up phase ends, when the measured temperature exceeds a first temperature limit, which is above a critical temperature”; Para. 0016, “The acceleration phase C is started after the warm up phase D as soon as the last critical component has reached a sufficient a temperature level”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the controller of Lents, the step of transitioning the gas turbine engine from the powered warm-up state to the takeoff power state after reaching a target temperature of the one or more components in the powered warm-up state, as taught by Svensson, in order to provide a warm-up state prior to acceleration to take-off power that would allow structural components of the gas turbine engine to reach an optimal temperature that would minimize excessive clearances between components due to thermal expansion caused by non-uniform temperatures within the engine, and also raise component temperatures above a “ductile 
	Lents in view of Svensson still fails to teach an electric motor operably coupled to the high speed spool (Lents teaches an electric motor operably coupled to the low speed spool 30).
	Burns teaches a hybrid gas turbine engine propulsion system with an electric motor 46 (a motor/generator, Para. 0015) coupled to a high speed spool 24 (Burns Fig. 2 & 3; in addition to another electric motor 44 coupled to a low speed spool 26).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the electric motor operatively coupled to the high speed spool, as taught by Burns, to the system of Lents in view of Svensson, in order to provide a motor/generator that can produce electrical power from the rotation of the high speed spool, and also provide mechanical power to the high speed spool for use in the gas turbine engine starting sequence (Bums Para. 0015, 0022). Burns teaches a gas turbine engine having “electrical machines” 44 & 46 respectively coupled to both low and high speed spools for generating power and rotating the spools of the gas turbine.  Lents already discloses an electrical motor/generator 70 coupled to at least the low speed spool, and one skilled in the art would have been motivated based on the teachings of Burns to incorporate a second electrical machine to the high speed spool for use in aiding engine startup procedures and to generate additional power (Burns Para. Note, the claim does not require or suggest that the electric motor coupled to the high speed spool is used for performing the electric taxiing.
Regarding claim 13, Lents in view of Svensson teaches the propulsion system of claim 10 thus far, and Lents further teaches: 
a generator 70 (“electric motor/generator”, Para. 0034) operably coupled to the low speed spool 30 of the gas turbine engine 20 (Para. 0034, Lents Fig. 1), and the controller is configured to operate the gas turbine engine 20 with a higher engine power setting above idle to drive rotation of the generator 70 and produce idle thrust after the electric taxiing (Para. 0038; after electric taxiing, the engine is ramped up to a “higher engine power setting above idle” to take-off power, during which an idle-level of thrust will have been produced as the thrust generated increases; Para. 0044, “Once at the initial take-off position, the controller transitions the engine 20 to a take-off/climb out mode in a "take-off/climb out" step 220. During take-off and climb out, the engine 20 is operated at peak efficiency”); wherein the generator 70 is a motor-generator operable in a generator mode to charge a battery system 72 (Para. 0034, “In some examples, a motor/generator can be utilized as a motor/generator 70 and electric energy can be generated by rotational energy from the low speed spool 30. In such an example, the electric energy can be provided to an energy storage system 72 connected to the motor/generator 70 via an electrical connection 74”, Lents Fig. 1) and/or provide power for motoring the high speed spool, and the generator is operable in a motor mode to provide supplemental rotation force to the gas turbine engine 20 (Para. 0036-38, “an electric motor/generator 70 is incorporated into the engine 20 and is capable of generating rotational power using electricity provided by an electric energy source”.
Claims 11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lents in view of Svensson and Burns, further in view of Mackin.
Regarding claim 11, Lents in view of Svensson and Burns teaches the propulsion system of claim 10, but fails to teach the engine comprising one or more electric heaters, wherein the controller is configured to power the one or more electric heaters in the powered warm-up state.
Mackin teaches a hybrid gas turbine engine system comprising one or more electric heaters, wherein the controller is configured to power the one or more electric heaters in a powered warm-up state to heat up engine oil and a core damper (Para. 0025, “a separate heater (e.g., an electric heating element) may be used to heat the core damper and/or the oil to prevent freezing”; Para. 0086, “instead of starting the engine, the damper 900 remains in the closed state and a starter or auxiliary motor can be used to rotate the spool(s) (e.g., the first drive shaft 418) of the gas turbine engine 402, which helps circulate oil to keep the engine warm. Additionally or alternatively, a separate heater (e.g., an electric heater) can be provided to heat the oil and/or the damper”, an electric heater can be provided for keeping the gas turbine engine oil warm when the electric motor is being used while the gas turbine engine is not; Para. 0099, “the controller 902 may operate an electric heater to keep the oil and/or the damper warm”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the electric heater of Mackin to the engine of Lents in view of Svensson, in order to provide the engine with heating elements that can be utilized to pre-heat or keep warm engine oil (Mackin Para. 0025, 0086).  Lents already teaches a warm-up period for the hybrid gas turbine engine, as well as a “damper” used to close off the core flowpath during periods when the gas turbine is not used (Para. 0038, i.e. a “physical barrier” placed in the primary flowpath used during the electric taxiing), and one skilled in the art would 
Regarding claim 14, Lents in view of Svensson and Burns teaches the propulsion system of claim 10 thus far, and Lents further teaches wherein the gas turbine engine 20 comprises a compressor 24 and a plurality of vanes (Para. 0009, 0038, a “variable geometry splitter” or “iris”).
Lents in view of Svensson and Burns thus far fails to teach wherein a combination of vane positions and power setting of the gas turbine engine is configured to reduce a compressor efficiency of the gas turbine engine to increase temperature of the one or more components of the gas turbine engine at or below idle thrust in the powered warm-up state.
Mackin discloses a gas turbine engine 20 that comprises a compressor and a plurality of vanes 900 (a damper comprising a plurality of rotatable vanes 1104 located at the inlet of the engine), wherein a combination of vane positions (Mackin Fig. 9, 11A, 11B, Para. 0077-0078) and power setting of the gas turbine engine is configured to reduce a compressor efficiency of the gas turbine engine to increase temperature at or below idle thrust in the powered warm-up state [functional language] (Para. 0024, 0077-78, 0085, “the damper 900 can be moved to a partially open state, which is between the closed state and the open state. For example, in some instances, the gas turbine engine 402 may not be completely turned off while in the second mode of operation…Operating the gas turbine engine 402, even at idle, can help decrease ice buildup on the hybrid propulsion engine 400 (including the damper 900) by circulating oil through the gas turbine engine 402. With the gas turbine engine 402 running, the oil in in the gas turbine engine 402 continues to circulate, which keeps the oil warm and, thus, helps keep the components of the gas turbines engine 402 and/or the damper 900 warm”; the hybrid gas turbine engine system of Mackin is capable of performing the recited functional language; the claimed invention does not differ from the prior art in any physical structural manner, since the claim does not require the controller being configured to move the plurality of vanes into a combination of vane positions; nonetheless, Mackin teaches controlling the plurality of vanes in combination with gas turbine engine power settings during a warm-up phase to warm up the engine, Para. 0085-86).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the plurality of vanes having a combination of vane positions and power settings of the gas turbine engine being configured to reduce a compressor efficiency to increase temperature of the one or more components of the gas turbine engine at or below idle thrust during the powered warm-up state, as taught by Mackin, into the system of Lents in view of Svensson and Burns, in order to provide a powered warm-up phase that permits the gas turbine to generate enough heat to warm-up the engine while also maintaining a low idle power level, permitting only some airflow to enter the core flowpath to enable a low level of operation (Mackin Para. 0085).  Lents already teaches use of a “damper”/barrier/plurality of vanes to selectively open/close the core flowpath of the gas turbine engine, and Mackin’s teaching provides a plurality of vane positions used in combination with selective gas turbine power levels to achieve a powered warm-up state that keeps the engine running at low speeds.  Keeping the engine running in the powered warm-up state also permits the gas turbine “to be used for powering one or more systems of the aircraft, such as for providing air to the cabin (e.g., via an environmental control system (ECS), for producing electrical power (e.g., for charging the battery 214 (FIG. 2)), for producing hydraulic pressure, etc.” (Mackin Para. 0035).


Allowable Subject Matter
Claims 4 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 


Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741